Citation Nr: 1003340	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
chronic low back strain.  

2.  Entitlement to service connection for a low back 
disorder, to include chronic low back strain with lumbar 
degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision in which the RO denied 
the Veteran's claim to reopen a claim for service connection 
for chronic low back strain and confirmed and continued a 
denial of the Veteran's claim for service connection for 
chronic low back strain.  The Veteran perfected a timely 
appeal with respect to that decision.  

The Veteran testified at a November 2009 Board hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been reviewed and associated with the claims 
file.


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied the 
Veteran's claim for service connection for chronic low back 
strain.  An April 2006 letter advised the Veteran of his 
appeal rights.  The Veteran did not initiate an appeal of 
that decision.  

2.  The evidence added to the record since the April 2006 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for chronic low back strain.  

3.  There is competent medical evidence that the Veteran's 
chronic low back strain with lumbar degenerative disc disease 
is casually related to his military service.  


CONCLUSIONS OF LAW

1.  The April 2006 RO decision that denied service connection 
for chronic low back strain was not appealed and thus became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2009).

2.  New and material evidence having been received; the claim 
for service connection for chronic low back strain is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009)

3.  The criteria for the establishment of service connection 
for chronic low back strain with lumbar degenerative disc 
disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).  
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.


II.  Pertinent Laws and Regulations

A.  Petition to Reopen the Previously Denied Claim

An April 2006 RO decision denied service connection for low 
back strain.  The Veteran did not appeal and the April 2006 
RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

B.  Claim for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  In order to 
establish direct service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 614, 618 
(1992).  

The evidence of record at the time of the April 2006 RO 
decision included service treatment records, private 
treatment records, VA treatment records, and VA examination 
reports.  A June 1964 service treatment record showed that 
the Veteran was diagnosed with a muscle spasm.  Private 
treatment records showed that the Veteran had been treated 
for low back pain since the 1970's and was currently 
suffering from degenerative changes in the back.  A March 
2000 VA examination report shows that the Veteran was 
diagnosed with chronic low back strain with possible 
degenerative disc disease of the lumbar spine.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.  
The evidence added to the record since the April 2006 RO 
decision includes VA treatment records, a VA examination 
report, private treatment records, social security 
administration records, and testimony from the Veteran's 
November 2009 Board hearing.  

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, relates to an unestablished fact- whether the 
Veteran's chronic low back strain is casually related to his 
active military service.  The August 2008 VA examiner opined 
that chronic low back pain was at least as likely as not 
caused by or as a result of a back injury from pulling on a 
rope.  In addition, the December 2007 private examiner 
indicated that the Veteran has some L5-S1 facet mediated pain 
or S1 joint pain on the right; that the Veteran has had 
intermittent chronic back pain dating back to service; and 
that this is probably likely related based on the Veteran's 
history and the continuity of his symptom complex.  This 
evidence is not considered cumulative or redundant of the 
evidence of record at the time of the final April 2006 RO 
decision, and furnishes a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
chronic low back strain.  Therefore, the Veteran's claim for 
service connection for chronic low back strain is reopened.  
See 38 C.F.R. § 3.156(a).  

As to the merits of the claim, as stated above, in order to 
establish direct service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, there 
is medical evidence of a current disability.  A March 2002 VA 
examination report indicates a diagnosis of chronic low back 
strain with possible lumbar degenerative disc disease.  A 
2007 MRI revealed an L5-S1 small disc bulge/protrusion into 
right neural foramen producing mild neuroforaminal narrowing; 
degenerative disc change, juxta-disc sclerosis, facet 
hypertrophy at the L4-L5 level producing right neuroforaminal 
encroachment; small degenerative disc change with small disc 
bulge at L3-L4; vertebral hemangioma at the T12 vertebral 
body.  Additionally, an August 2008 MRI revealed multilevel 
degenerative changes, most severe at L4-L5 and L5-S1 levels.  
The results of the August 2008 VA examination included a 
diagnosis of degenerative disc disease of the lumbar spine.

There is lay and medical evidence of in-service occurrence of 
the injury.  The Veteran has consistently stated and 
testified (at his VA examinations and Board hearing)  that he 
injured his back in 1964 when pulling a davit rope attached 
to a motor whaleboat which loosened on a rising wave then 
jerked tight as the wave subsided.  The Veteran stated that 
he sustained a severe pulling of his back with subsequent 
morning pains, as classified as muscle spasms, and chronic 
low back pain.  A service treatment record dated in May1964 
shows that the Veteran complained of low back pain in the 
mornings for a period of two months.  A June 1964 service 
treatment record shows that the Veteran complained of 
continued low back pain and was diagnosed with muscle spasms.  

Finally, there is medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  The December 2007 private examiner noted: review 
of the current MRI findings, which showed degenerative disc 
change and some spondylosis with facet hypertrophy at the L4-
5 and L5-S1 level; review of the Veteran's medical records 
dating from 1963, which showed treatment for pain and muscle 
spasm due to a 1964 back injury; and review of the March 2000 
VA examination results, which showed narrowing at the L4-5 
and L5-S1 disc spaces that correlated with the current MRI 
findings.  The private examiner commented that the 
degenerative changes have probably occurred over time and may 
have had their origins in the initial injury.  Accordingly, 
the August 2008 VA examiner stated that it was at least as 
likely as not that the Veteran's chronic low back pain was 
caused by the back injury from pulling on the rope.

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and  
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that the evidence taken as a 
whole warrants service connection for chronic low back strain 
with lumbar degenerative disc disease.


ORDER

New and material evidence having been received and the claim 
reopened, service connection for chronic low back strain with 
lumbar degenerative disc disease is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


